PER CURIAM.
We hold that the trial court was correct in denying the appellant’s motion to suppress the evidence. Our decision is based on what we perceive as the totality of the circumstances surrounding the arrest of the appellant.
The trial court did err in sentencing the appellant to eighteen months probation on counts II and III, because these counts were misdemeanors, punishable by up to one year in prison. Sanders v. State, 351 So.2d 361 (Fla. 4th DCA 1977).
We therefore affirm the judgment of conviction and reverse the sentence as to counts II and III. The trial court is instructed to resentence the appellant on those counts in accord with our opinion in Sanders.
DOWNEY, GUNTHER and POLEN, JJ., concur.